Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, W.R. Stuck (U.S. 1731688) discloses a well that comprises: a pump tubular (2) that separates an annular conduit (central bore of casing 1) from a central bore conduit (bore of 2), with the central bore conduit serving as a lift conduit (fluid flow to surface through tubing 2) and the annular conduit serving as a gas injection conduit (gas is injected through casing 1), and with the pump tubular (2) having at least one port (14) for gas to flow from the gas injection conduit (1) to the lift conduit (2); a downhole pump (4) having a plunger (3), wherein the liquid flow receiving lift gas from the at least one port (refer to col. 3 lines 3-20); and a gas control unit (8, 11) that supplies the gas to the gas injection conduit (1).
However W.R. Stuck fail to teach reciprocating motion of the pump tubular (2) to force a liquid flow into the lift conduit.
Regarding claims 1 and 7, El-Mahbes et al. disclose (2020/0165908A1) a well (see fig. 2) that comprises: a pump tubular (148) that separates an annular conduit (bore of 150) from a central bore conduit (bore of 148), with the central bore conduit serving as a lift conduit and the annular conduit serving as a gas injection conduit (see fig. 1); a downhole pump (152) having a plunger, the liquid flow receiving lift gas from the at least one port; and a gas control unit that supplies the gas to the gas injection conduit (see fig. 2).

Regarding claim 12, Conyers et al. (U.S. 8535024B2) disclose a well (11, fig. 1) that comprises: a production tubular (19) terminated by a pump body (21); a tapered (fig. 3: at 75) continuous tubing string (23, 71, see fig. 3) positioned inside the production tubular (19) and terminated by a plunger (51; refer to col. 3 line 35-col. 4 line 35); and[DJK]CTLIF-004Page 4 of 7 a surface pump unit (24, fig. 1) that reciprocates the tapered continuous tubing string (23, 71; refer to col. 2 lines 51-57) to reciprocate the plunger (51, refer to col. 4 lines 53-54) in the pump body (21; refer to col. 4 lines 53-54), thereby pumping fluid to a well head (see fig. 1 ) via a bore of an annular conduit (bore of production tubular 19) between the production tubular and the tapered continuous tubing string (23, 71, refer to col. 4 lines 54-62).  
However, Conyers et al. fail to teach wherein the fluid is pumped via the bore since string 23 are sucker rods which do not have a bore. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/12/15/2021



/Nicole Coy/Primary Examiner, Art Unit 3672